MEMORANDUM**
Darrell D. Smith and two other Oregon residents appeal pro se the district court’s order dismissing their 42 U.S.C. § 1983 action for failure to state a claim. We review de novo. TwoRivers v. Lewis, 174 F. 3d 987, 991 (9th Cir.1999). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellants contend that the Oregon Vehicle Code and its enforcement by state officials are unconstitutional. The district court properly dismissed this action under the Eleventh Amendment because the State of Oregon has not consented to suit. See Quillin v. Oregon, 127 F.3d 1136, 1138 (9th Cir.1997) (per curiam); Oregon Short Line R.R. Co. v. Dep’t of Revenue Oregon, 139 F.3d 1259, 1263 (9th Cir.1998) (holding Eleventh Amendment bars suits against state by its own citizens).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.